Name: Commission Regulation (EEC) No 1417/88 of 24 May 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 5. 88 Official Journal of the European Communities No L 130/9 COMMISSION REGULATION (EEC) No 1417/88 of 24 May 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 27 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 2 OJ No L 355, 17 . 12. 1987, p . 19 . No L 130/ 10 Official Journal " of the European Communities 26 . 5 . 88 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ New potatoes 29,16 1 266 231,471.10 1.20 Tomatoes 67,13 2916 532,87 0701 90 51 0701 90 59 070,2 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 205,33 472,69 177,23 685,66 174,74 171.59 312.60 162,25 1.30 1.40 1.50 1.60 Onions (other than sets) Garlic Leeks Cauliflowers 25,17 97,38 24,81 24,64 1 093 4 230 1 078 1 063 199,80 772,95 197,15 194,92 4 866 11 203 . 4 200 16 250 4 100 4 055 7 362 3 807 25 353 22,71 52,28 19,60 75,83 19,27 19,14 34,82 17,89 118,31 45 046 103 701 38 882 150 422 38 215 37 482 68 116 35 484 234 677 19,13 44,05 16,51 63,90 16,44 17,15 31,19 15,26 99,69 60,71 139,76 52,40 202,73 51,51 50,89 92,23 47,82 316,29 67,99 156,52 58,68 227,04 57,81 57,16 103,74 53,68 354,21 1 931 1 001 1.70 1.80 44,76 23,04 355,63 183,06 1 205,901.90 ex 0704 90 90 Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) 151,93 6 599 1 069,72 1.100 1.110 50,42 62,64 2 190 2 721 400,18 497,18 104,96 130,40 354,99 441,03 1.120 1.130 1.140 1.150 Endives Carrots Radishes Cucumbers 91,00 30,18 80,89 47,09 3 955 1 311 3 513 2 045 723,03 239,56 645,34 373,75 188,90 62,83 168,03 98,03 640,84 212,51 570,65 331,54 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 39,26 48,78 70,68 23,50 62,92 36,67 71,72 66,87 38,04 64,46 77 878 96 755 140 150 46 621 124 906 72 735 142 270 132 648 75 454 127 867 117,54 146,03 212,02 70,36 188,51 109,78 214,73 200,21 113,88 192,99 33,08 41,10 60,29 19,80 53,21 30,89 60,43 56,35 32,05 54,32 1.160 Peas (Pisum sativum) 92,10 4 001 731,06 648,50 1.170 85,87 3 730 681,61 604,64Beans (Vigna spp., Phaseolus spp.) Broad beans Globe , artichokes Asparagus 48,85 82,78 2 122 3 596 387,72 657,05 8 413 10 453 15 038 5 036 13 481 7 857 15 370 14 330 8 151 13 814 40 397 34 546 5 845 14917 60 745 13 299 5 422 6 523 14416 8 384 343,94 582,85 green other 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0&gt;09 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 242,08 207,02 35,03 89,39 380,81 79,69 32,53 39,09 86,60 50,95 10 516 8 992 1 521 3 883 16 444 3 461 1 412 1 698 3 752 2 199 1 921,44 1 643,14 278,05 709.52 3 035,75 632,56 259.53 310,29 685,31 403,00 188,52 161,21 27,28 69,61 294,66 62,06 25,30 30,44 67,02 39,58 191,74 178,77 101,69 172,33 503.96 430.97 72,92 186,09 791,09 165,91 67,57 81,38 179,12 105,23 117,33 90,74 342,07 368,87 37,61 Aubergines (egg-plants) Celery stalks and leaves Chanta^elles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh 564.38 482,64 81,67 208.40 890,27 185,80 75,81 91,14 201.41 118,17 131.39 101,62 383.08 413.09 42,11 158,85 135,84 22,98 58,65 264,14 52,29 21,40 25,65 58,26 35,46 36,98 28,60 107,82 116,26 11,85 1 704,46 1 457,59 246,65 629,39 2 634,74 561,13 229,50 275,25 610,30 354,76 396,83 306,92 1 156,93 1 247,57 127,20 373 928 319 769 54 111 138 078 570 911 123 101 50 234 60 386 133 023 77 493 87 057 67 333 253 810 273 694 27 906 2.20 ex 0803 00 10 56,36 2 448 2.30 2.40 1 893 7 137 43,89 33,94 127,96 137,98 14,06 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 Bananas (other than plan tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 447,34 345,99 1 304,21 1 406,39 143,39 9 405 7 274 27 420 29 568 3014 43,59 164,32 177,19 18,06 7 6972.50 2.60 2.60.1 7840805 10 11 0805 10 21 0805 10 31 0805 10 41 26. 5 . 88 Official Journal of the European Communities No L 130/ 11 Amount of unit values per 100 kg net DescriptionCode CN code ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 36,260805 10 15 0805 10 25 0805 10 35 0805 10 45 1 575 1 572 287,80 289,80 75,48 75,21 255,30 255,28 6 050 6 039 28,23 28,16 56 008 55 927 84,53 84,33 23,79 23,78 Navels, Navelines, Nave ­ lates , Salustianas , Vernas, Valencia lates , Maltese , Shamoutis , Ovalis, Trovita and Hamlins Others 36,202.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : Clementines Monreales and Satsumas Mandarins and Wilkings Tangerines and others 91,01 49,43 82,58 39,64 139 458 76 364 127 585 61 228 211,71 115,25 192,39 92,41 61,27 32,44 54,26 26,01 2.70.1 2.70.2 2.70.3 2.70.4 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 15 070 8 250 13 778 6 614 6 379 22 669 2.80 38,23 135,85 188,47 102,92 171,57 82,52 79,59 282,80 84,56 121,75 256,421 639,83 348.08 582,37 279.09 269,18 956,47 286,01 415,16 867,26 70,50 38,50 64,25 30,86 29,77 105,79 31,63 45.91 95.92 59 053 209 833 89,13 316,71 25,08 89,14 2.85 ex 0805 30 90 Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :2.90 2.90.1 2.90.2 2.100 white pink 721,88 392,40 661,10 314,62 303,45 1 078,23 322.42 468,01 977,66 I 304,83 480.43 761,04 467,30 6 778 9 839 20 554 62 746 91 079 190 261 94,70 137,47 287,17 26,65 38,69 80,82 40,62 58,96 123,17Table grapes 3 945 2 147 3 588 1 721 1 660 5 901 1 764 2 561 5 350 I 1 668 2 629 4 165 2 557 2 723 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 59 323 89,53 25,2038,402.110 2.120 Water-melons Melons (other than water ­ melons) 93 496 141,11 2.120.1 ex 0807 10 90 60,53 270,41 426,18 675,10 414,53 Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral Other 29,90 47,13 74,66 45,84 48,82 6 409 10 100 16 000 9 824 10 462 39,71 62,91 38,63 148 104 90 940 2,120.2 2.130 95,88 58,87 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 223,54 137,26 146,17 2.140 62,69 441,43 96 843 41,14ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 69,43 89,61 137 721 173 756 58,50 80,21 2.150 2.160 0809 10 00 0809 20 10 0809 20 90 79,95 126,01 199,61 122,56 130,52 185,61 240,12 302,91 325,72 349,90 303,52 828,65 406,48 105,84 183,89 370,75 113,31 121,84 130,89 224 752 241 677 259 619 95,47 102,66 110,29 Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus) Kiwi fruit (Actinidia chinensis Planch .) Pomegranates Khakis Lychees 89,16 115,53 145,50 156,46 168,08 145,80 398,05 195,26 497,63 707,68 911,55 1 154,90 1 241,86 1 334,06 1 157,23 3 159,35 1 549,79 406,77 701,12 1 420,05 225 205 207,86 270,27 339,22 364,77 391,85 339,91 927,99 455,22 118,89 205,93 416,47 95,67 3 873 4 978 6 320 6 796 7 301 6 333 17 290 8 481 2213 3 837 7 761 627,77 799,31 1 024,48 1 101,62 1 183,41 1 026,54 2 802,57 1 374,78 357,82 , 621,94 1 258,64 14 878 18 105 24 281 26 109 28 048 24 330 66 423 32 583 8 456 14 740 29 645 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 . 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 614 833 113,54 309,97 152,05 39,85 68,79 138,69 261,19 128,12 35,56 57,96 120,54 301 601 ! 77 884 136 443 274 333 51,26 88,33 179,04